DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/8/2021 has been entered.

 				    Status of Withdrawn Claims
	Previously withdrawn claims 7-9, 12-16 have been rejoined for examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "first temperature signal".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 13, 15, 16, 22, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5429110 A) in view of Scott (US 20140238378 A1) and Fan (US 20110212404 A1).
Regarding claim 1, Burke discloses an apparatus for cooking a food product, comprising: a combustion chamber configured to burn a fuel source (31, Fig. 2), the combustion chamber including: 
a burn pot (44) defined by a side wall and a bottom wall, wherein the bottom wall is coupled to the side wall; 
a plurality of first air intakes extending through the bottom wall (see Fig. 2 showing openings 45 in the bottom wall of the burn pot); 
a plurality of second air intakes (45) extending through the side wall proximate the exhaust opening; 

a fan (34) in communication with the air box 
Burke fails to disclose: 
a manifold wall configured to enclose at least a portion of the side wall, wherein the manifold wall is spaced apart from the side wall forming a manifold chamber therebetween
a manifold cover extending between the side wall and the manifold wall, at least one of a top edge of the side wall or an inner diameter of the manifold cover forming an exhaust opening of the burn pot; 
wherein the air chamber is in communication with at least the manifold chamber; 
wherein the manifold chamber is in communication with the plurality of second air intakes; and
 wherein between the bottom wall and the plurality of second air intakes proximate the exhaust opening, there is an absence of air intakes in the side wall; and wherein the fan, air box, size and shape of the manifold chamber, and the absence of air intakes in the side wall between the bottom wall and the plurality of second air intakes proximate the exhaust opening are configured to pressurize and preheat air between the side wall and manifold wall prior to the air entering the plurality of second air intakes extending through the side wall proximate the exhaust opening; and 
a control circuit configured to: 
transmit a first control signal configured to operate a fuel feeder, wherein the first control signal corresponds to a rate of fuel discharged from the fuel feeder toward the combustion chamber; 
transmit a second control signal configured to operate the fan, wherein the second control signal corresponds to a speed of the fan, 

receive a fourth control signal corresponding to an amount of air displaced by the fan, 
determine an air-to-fuel ratio based on the third and fourth control signals, the air-to- fuel ratio indicative of the amount of air displaced by the fan compared to the amount of fuel discharged from the fuel feeder; and 
modulate the first control signal, the second control signal, or both of the first control signal and the second control signal based at least in part upon the determined air-to- fuel ratio.

Scott teaches a burn pot comprising: 
a manifold wall (118) configured to enclose at least a portion of the side wall (108), wherein the manifold wall is spaced apart from the side wall forming a manifold chamber (secondary chamber 110) therebetween;
a manifold cover (120) extending between the side wall and the manifold wall, at least one of a top edge of the side wall or an inner diameter of the manifold cover forming an exhaust opening of the burn pot; 
a plurality of second air intakes (114) extending through the side wall proximate the exhaust opening;
wherein the manifold chamber is in communication with the plurality of second air intakes (114); and
wherein between the bottom wall (106) and the plurality of second air intakes (114) proximate the exhaust opening, there is an absence of air intakes in the side wall (Fig. 1); and wherein the air is preheated between the side wall and manifold wall prior to the air entering the plurality of second air intakes extending through the side wall proximate the exhaust opening (abstract).

The modification is merely a simple substitution of the burn pot of Burke with the burn pot of Scott.  The motivation to combine is so that the secondary combustion air exiting the second air intakes can be preheated (Scott, para. 21).  Preheating the combustion air leads to improve combustion efficiency since it would increase the heat output (Scott, para. 22).  With the second air intakes near the top, the air has time to be preheated by the manifold chamber before the air exits the second air intakes.  If the second air intakes were distributed up and down the sidewall, then the air would have little time to preheat before the air exits the second air intakes.  Burke does not disclose preheating of the secondary air.  


Fan teaches a combustion control system, comprising: 
a control circuit configured to: 
transmit a first control signal configured to operate a fuel feeder, wherein the first control signal corresponds to a rate of fuel discharged from the fuel feeder toward the combustion chamber (paras. 2, 23); 
transmit a second control signal configured to operate the fan, wherein the second control signal corresponds to a speed of the fan (paras. 2, 19, 24);
receive a third control signal corresponding to an amount of fuel discharged from the fuel feeder (para. 23); 
receive a fourth control signal corresponding to an amount of air displaced by the fan (para. 24), 
determine an air-to-fuel ratio based on the third and fourth control signals, the air-to- fuel ratio indicative of the amount of air displaced by the fan compared to the amount of fuel discharged from the fuel feeder (measured air and fuel flows are compared with air and fuel flow setpoints found during the automated setup process; the measured flows are adjusted to the setpoints during the operation of the boiler; an air-fuel ratio is associated with the setpoints) (see paras. 2-4); and 
modulate the first control signal, the second control signal, or both of the first control signal and the second control signal based at least in part upon the determined air-to- fuel ratio 
 It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke to include the claimed control circuit so that the air-fuel ratio can be optimized.  An optimized air-fuel ratio is improves the combustion efficiency while reducing the harmful emissions. For example, if the air-fuel ratio is too lean then NOx species become more prevalent.  If the air-fuel ratio is too rich then fuel is wasted because there is incomplete combustion.  Having the control circuit would alleviate these issues.     


Regarding claim 3, modified Burke discloses wherein the manifold wall defines an intake recess (Scott, 112) located at the interface between the manifold chamber (Scott, 110) and the air chamber (Burke; 40, 41).
Regarding claim 13, modified Burke fails to disclose wherein the first control signal, the second control signal, or both of the first control signal and the second control signal are direct current electrical signals.  However, Burke discloses that the electrical components operate using direct current (col. 3, line 51 - col. 4, line 26), and it well-known and common knowledge that electronic components such as electronic controllers use direct current to operate. It would have been obvious where the signals are direct current electrical signals since controllers using direct current are widespread and plentiful.  
Regarding claim 15, modified Burke discloses wherein the air-to-fuel ratio comprises a comparison of the fourth signal to the third signal (see Fan in the rejection of claim 1).  
Regarding claim 16, Burke discloses a cooking area (grill 27) configured to support at least one food product, the cooking area heated by the combustion chamber. 

Regarding claim 27, modified Burke fails to explicitly disclose wherein the first control signal, the second control signal, or both of the first control signal and the second control signal are modulated to generate an air-to-fuel ratio corresponding to blue smoke.  
However, it has been held that “[w]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP §2144.05(II)(A) (quoting In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It has been further held that "[a] particular parameter must first be recognized as a result-effective variable, i.e. a variable which achieves a recognized result, before determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  Refer to MPEP §2144.05(II)(B)(quoting In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  
In this case, blue smoke is desirable for cooking because it imparts a nice flavor to the food (see DeBruler, US 20170215641 A1, in para. 7 for support).  Blue smoke is created when wood is combusted within a certain temperature range (DeBruler, para. 7).  The air-fuel ratio controls the combustion temperature (see para. 17 of Varatharajan, US 20070130830 A1, as support).  Therefore, a person skilled in the art would be motivated to control the air-fuel ratio so that flavor enhancing blue smoke is created.  And the precise air-fuel ratio to achieve blue smoke can be found through routine experimentation.   
Claim(s) 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5429110 A) in view of Scott (US 20140238378 A1) and Fan (US 20110212404 A1), as applied to claim 1, and further in view of Hannah (US 20190327795 A1).
Regarding claims 7, 9, modified Burke fails to disclose wherein the control circuit is further configured to receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus; a first temperature sensor in communication with the control 
However, Hannah teaches an oven, comprising: a control circuit, wherein the control circuit is further configured to receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus (para. 29); a first temperature sensor in communication with the control circuit and configured to: measure a cooking temperature proximate to a cooking area, and provide the first temperature signal (para. 29). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke wherein the control circuit is further configured to receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus; a first temperature sensor in communication with the control circuit and configured to: measure a cooking temperature proximate to a cooking area heated by the combustion chamber, and provide the first temperature signal.  The motivation to combine is so that the cooking temperature of the food can be regulated, which would result in tastier food.  
Claims 21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5429110 A) in view of Scott (US 20140238378 A1) and Fan (US 20110212404 A1), as applied to claim 1, and further in view of Webb (US 20030194671 A1).
Regarding claim 21, Burke fails to disclose wherein at least one of the plurality of second air intakes comprises a central axis that is non-perpendicular to the side wall.   However, Webb teaches a cyclonic burner wherein at least one of the plurality of second air intakes (32, Fig. 4) comprises a central axis that is non-perpendicular to the side wall (24).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke wherein at least one of the plurality of second air intakes comprises a central axis that is non-perpendicular to the side wall, so that a stable clean burning flame is created.  A stable clean burning flame produces less soot, provides for consistent heat output, and is less likely to blow out. 

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke wherein at least the plurality of second air intakes are arranged non-uniformly, so that a stable clean burning flame is created.  A stable clean burning flame produces less soot, provides for consistent heat output, and is less likely to blow out.
Claims 7, 8, 24, 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5429110 A) in view of Scott (US 20140238378 A1) and Fan (US 20110212404 A1), as applied to claim 1, and further in view of Hallowell (US 20150081086 A1).
Regarding claims 7, 8, modified Burke fails to disclose wherein the control circuit is further configured to receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus, and wherein the control circuit is further configured to modulate the first control signal, the second control signal, or both of the first control signal and the second control signal based at least in part upon the first temperature signal.
Hallowell teaches a pellet stove comprising: 
a control circuit (Fig. 6) configured to: 
transmit a first control signal configured to operate a fuel feeder, wherein the first control signal corresponds to a rate of fuel discharged from the fuel feeder toward the combustion chamber (paras. 4, 58); 
transmit a second control signal configured to operate the fan, wherein the second control signal corresponds to a speed of the fan (para. 76); 
receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus (paras. 59, 60, 110, 112); and 

It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke to include the stated teachings of Hallowell, for optimal control of the pellet stove.  Having a temperature-based fuel feeder and air feeder provides for optimal and automatic control of the heat output.  For example, if the heat output, as sensed by the temperature sensor, is too high, then the controller can decrease the fuel feed rate and/or decrease the fan speed.  The result is improved comfort for the occupants and improved control over the cooking of the food.    
Regarding claim 24, modified Burke discloses (see rejection of claim 1 for citations unless otherwise noted) an apparatus for cooking a food product, comprising: a combustion chamber configured to burn a fuel source and comprising: a burn pot defined by a side wall and a bottom wall and defining a space within the side wall for primary combustion of the fuel source and a space within the side wall, above the space for primary combustion, for secondary combustion of exhaust created by the primary combustion (second air intakes provide the secondary combustion); a manifold wall configured to enclose at least a portion of the side wall, wherein the manifold wall is spaced apart from the side wall forming a manifold chamber therebetween; a plurality of first air intakes extending through the bottom wall; and a plurality of second air intakes extending through the side wall proximate the space for the secondary combustion of exhaust; an air box coupled to the combustion chamber, the air box defining an air chamber, wherein the air chamber is in communication with at least the manifold chamber; and a fan in communication with the air box; wherein the fan, air box, and size and shape of the manifold chamber are configured to pressurize and preheat air between the side wall and manifold wall prior to the air entering the plurality of second air intakes and into the space for the secondary combustion; and a control circuit configured to: transmit a first control signal 

Burke, as modified for claim 1, fails to disclose:
a control circuit configured to: 
receive a first temperature signal, the first temperature signal indicative of a temperature of the apparatus; and 
modulate the first control signal, the second control signal, or both of the first control signal and the second control signal based at least in part upon the first temperature signal.

Hallowell teaches a pellet stove comprising: 
a control circuit (Fig. 6) configured to: 
transmit a first control signal configured to operate a fuel feeder, wherein the first control signal corresponds to a rate of fuel discharged from the fuel feeder toward the combustion chamber (paras. 4, 58); 
transmit a second control signal configured to operate the fan, wherein the second control signal corresponds to a speed of the fan (para. 76); 

modulate the first control signal, the second control signal, or both of the first control signal and the second control signal based at least in part upon the first temperature signal (paras. 13, 110, 112).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke to include the stated teachings of Hallowell, for optimal control of the pellet stove.  Having a temperature-based fuel feeder and air feeder provides for optimal and automatic control of the heat output.  For example, if the heat output, as sensed by the temperature sensor, is too high, then the controller can decrease the fuel feed rate and/or decrease the fan speed.  The result is improved comfort for the occupants and improved control over the cooking of the food.    
Regarding claim 25, modified Burke discloses wherein between the bottom wall and the plurality of second air intakes, there is an absence of air intakes in the side wall (see Scott in the rejection of claim 1).
Regarding claim 28, modified Burke fails to explicitly disclose wherein the first control signal, the second control signal, or both of the first control signal and the second control signal are modulated to generate an air-to-fuel ratio corresponding to blue smoke. However, see the discussion for the rejection of claim 27.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burke (US 5429110 A) in view of Scott (US 20140238378 A1), Fan (US 20110212404 A1), and Hallowell (US 20150081086 A1), as applied to claim 24, and further in view of Webb (US 20030194671 A1).
Regarding claim 26, Burke fails to disclose wherein at least one of the plurality of second air intakes comprises a central axis that is non-perpendicular to the side wall.  However, Webb 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Burke wherein at least one of the plurality of second air intakes comprises a central axis that is non-perpendicular to the side wall, so that a stable clean burning flame is created.  A stable clean burning flame produces less soot, provides for consistent heat output, and is less likely to blow out. 
Allowable Subject Matter
Claims 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant's arguments filed 3/8/2020 have been fully considered but do not apply to the current rejections.









Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762